           Case 1:19-cv-11438-PBS Document 244 Filed 01/28/21 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



NUANCE COMMUNICATIONS, INC.,

                 Plaintiff and Counterclaim
                 Defendant,
                                                    Case No. 1:19-CV-11438-PBS
       v.

OMILIA NATURAL LANGUAGE
SOLUTIONS, LTD.,

                 Defendant and Counterclaim
                 Plaintiff




                  OMILIA NATURAL LANGUAGE SOLUTIONS, LTD.’S
                        UNOPPOSED MOTION TO IMPOUND

       Defendant and Counterclaim Plaintiff Omilia Natural Language Solutions, Ltd. (“Omilia”)

hereby moves pursuant to L.R., D. Mass. 7.2 for entry of an order authorizing Omilia to file under

seal the following document:

           Omilia Natural Language Solutions, Ltd.’s Third Supplemental Preliminary Non-

            Infringement and Invalidity Contentions Pursuant to L.R., D. Mass. 16(d)(4) (“Third

            Supplemental Contentions”).

As the grounds for this motion, Omilia states the following:

       1.      On February 7, 2020 this Court entered the Stipulated Protective order for

Litigation Involving Highly Sensitive Confidential Information and/or Trade Secrets (“Protective

Order”). Dkt. No. 59.

       2.      Section 15.4 of the Protective Order provides that any party seeking to file

“Protected Material” under seal “must comply with the Court’s Standing Order.” “Protected

Material” is defined in the Protective Order as any Disclosure or Discovery Material that is



                                                1
         Case 1:19-cv-11438-PBS Document 244 Filed 01/28/21 Page 2 of 5




designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” or as “HIGHLY CONFIDENTIAL – SOURCE CODE.” Moreover, “Protected Material

may only be filed under seal pursuant to a court order authorizing the sealing of the specific

Protected Material at issue.”

       3.      The Third Supplemental Contentions consist of, describe, or refer to material that

is “HIGHLY CONFIDENTIAL – SOURCE CODE.”

       4.      The discussion in the Third Supplemental Contentions are “extremely sensitive

‘CONFIDENTIAL’ information or Items, disclosure of which to another Party or Non-Party would

create a substantial risk of serious harm that could not be avoided by less restrictive means.” See

Protective Order § 2.9. “CONFIDENTIAL” Information or Items is information that qualifies for

protection under Fed. R. Civ. P. 26(c). See Protective Order at § 2.3.

       5.      By designating information “HIGHLY CONFIDENTIAL – SOURCE CODE”

Omilia has indicated that the information is “extremely sensitive and represents computer code

and associated comments and revision histories, formulas, engineering specifications….

Disclosure of which to another Party or Non-Party would create a substantial risk of serious harm

that could not be avoided by less restrictive means.” Id. at § 2.10.

       6.      “A party seeking to file a document under seal must demonstrate that ‘good cause’

exists to do so.” Dunkin Donuts Franchised Restaurants, LLC v. Agawam Donuts, Inc., No.

CIV.A. 07-11444-RWZ, 2008 U.S. Dist. LEXIS 10542, at *1 (D. Mass. Feb. 13, 2008). There is

a long standing presumption in the public’s right to access court documents. See, e.g., Nixon v.

Warner Communications, Inc., 435 U.S. 589, 597 (1978). What is good cause depends on the

circumstances of the filing, for instance there is no public right of access to unfiled discovery

documents. Seattle Times Co. v. Rhinehart, 467 U.S. 20, 32-36 (1984). The presumption of public




                                                 2
         Case 1:19-cv-11438-PBS Document 244 Filed 01/28/21 Page 3 of 5




access may be overcome if the filing is related to issues that are not traditionally guaranteed the

right of public access, like motions about discovery matters. See Anderson v. Cryovac, Inc., 805

F.2d 1, 13 (1st Cir. 1986) (“There is no tradition of public access to discovery, and requiring a trial

court to scrutinize carefully public claims of access would be incongruous with the goals of the

discovery process”). The existence of trade secret or sensitive competitive business information

can overcome a presumption of public access. See Nixon, 435 U.S. at 598; see also Baxter Int’l,

Inc. v. Abbott Labs., 297 F.3d 544, 547 (7th Cir. 2002) (listing trade secrets, privilege, and

information required by statute to be kept secret as permissible bases to seal documents).

       7.      Omilia requests that an impounding Order be issued and that it remain in effect

until such time that it be lifted by further order of the Court, and that following the post-

impoundment period, the document be returned to Omilia’s custody.

       8.      Omilia’s counsel conferred with counsel for Nuance regarding this motion, and

Nuance’s counsel stated that it does not oppose Omilia’s Motion to Impound.

       WHEREFORE, pursuant to L.R., D. Mass. 7.2 and the Stipulated Protective Order, Omilia

respectfully requests that this Court enter an order granting leave to file under seal and impounding

the documents and information described above until further order of the Court. In the event this

Court has not previously ordered otherwise, Omilia’s submission should be returned to its

undersigned counsel upon resolution of this matter.




                                                  3
         Case 1:19-cv-11438-PBS Document 244 Filed 01/28/21 Page 4 of 5



Dated:    January 28, 2021                 Respectfully Submitted,



                                           By /s/ Daniel S. Sternberg___

                                           Kevin C. Adam (SBN 684955)
                                           Daniel S. Sternberg (SBN 688842)
                                           WHITE & CASE LLP
                                           75 State Street, 24th Floor
                                           Boston, MA 02109
                                           (617) 979-9300
                                           Kevin.adam@whitecase.com
                                           Daniel.sternberg@whitecase.com

                                           Of Counsel:
                                           Dimitrios Drivas (admitted pro hac vice)
                                           Raj Gandesha (admitted pro hac vice)
                                           Stefan Mentzer (admitted pro hac vice)
                                           John Padro (admitted pro hac vice)
                                           WHITE & CASE LLP
                                           1221 Avenue of the Americas
                                           New York, NY 10020-1095
                                           (212) 819-8286
                                           ddrivas@whitecase.com
                                           rgandesha@whitecase.com
                                           smentzer@whitecase.com
                                           john.padro@whitecase.com

                                           Hallie Kiernan (admitted pro hac vice)
                                           WHITE & CASE LLP
                                           3000 El Camino Real
                                           Two Palo Alto Square, Suite 900
                                           Palo Alto, CA 94306
                                           (650) 213-0300
                                           hallie.kiernan@whitecase.com

                                           Counsel for Omilia Natural Language
                                           Solutions, Ltd.




                                       4
        Case 1:19-cv-11438-PBS Document 244 Filed 01/28/21 Page 5 of 5




                        LOCAL RULE 7.1(a)(2) CERTIFICATION

       I hereby certify that the parties conferred on January 27 and 28, 2021 on this motion and

Nuance Communications Inc. indicated it did not oppose this motion.



                                            /s/ Daniel S. Sternberg
                                            Daniel S. Sternberg




                               CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served on January 28, 2021, with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5.4 (c).

                                              /s/ Daniel S. Sternberg
                                              Daniel S. Sternberg




                                               5
